In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated April 11, 2011, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that there are triable issues of fact requiring the denial of the defendants’ motion for summary judgment dismissing the complaint (see CPLR 3212). Mastro, A.P.J, Hall, Lott and Sgroi, JJ., concur.